ROBERTSON, P. J.
Plaintiffs, as the children and only heirs at law of John S. House, deceased, brought this action to redeem 220 acres of land in *244Howell county, from a sale under a deed of trust given by said deceased to defendant Hogan, as trustee, to secure a note to the defendant bank. The sale under the deed of trust was made to defendant Clarke.
We are of the opinion that this case involves title to real estate within the meaning of section 12, article 6 of the Constitution. There are instances in which the Supreme Court has recognized its jurisdiction in actions of this character, as in the cases of Keith v. Browning, 139 Mo. 190, 193, 40 S. W. 764; Sturgeon v. Mudd, 190 Mo. 200, 202, 88 S. W. 630; and Arnett v. Williams, 226 Mo. 109, 125 S. W. 1154.
This cause is, therefore, transferred to the Supreme Court.
All concur.